         Case 1:13-cr-00699-PAE Document 109 Filed 08/12/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                                      13 Cr. 699 (PAE)
                       -v-
                                                                        ORDER

KELVIN MARTINEZ,
                                      Defendant.


PAUL A. ENGELMAYER, District Judge:

       Before the Court is defendant Kelvin Martinez’s motion for reconsideration of its June 5,

2020 order denying his motion for compassionate release, Dkt. 100 (“June 5 Op.”). Dkt. 103

(“MTR Mem.”). For the following reasons, the Court denies the motion.

       On May 19, 2020, Martinez moved for compassionate release from FCI Danbury

pursuant to 18 U.S.C. § 3582(c), in light of the risk that the COVID-19 pandemic presents for

inmates. Dkts. 89, 95. Martinez is serving a sentence of 120 months—for possession with intent

to distribute five kilograms or more of cocaine and conspiracy to commit the same—with a

current release date of January 2022. See June 5 Op. at 1. On June 5, 2020, the Court denied the

motion, finding that his health conditions did not distinguish him from other inmates. See

generally June 5 Op.

       The Court incorporates by reference the factual background set out in its June 5, 2020

order. See id. The Court provides background only to the extent necessary to resolve the

pending motion to reconsider. On July 23, 2020, counsel for Martinez submitted a motion to

reconsider the Court’s June 5, 2020 order denying Martinez’s motion for compassionate release.

MTR Mem. On August 4, 2020, the Government filed its opposition. Dkt. 105 (“Gov’t Mem.”).
            Case 1:13-cr-00699-PAE Document 109 Filed 08/12/20 Page 2 of 5




On August 6, 2020, the Court received a pro se letter from Martinez in support of his motion to

reconsider. Dkt. 107. On August 7, 2020, Martinez filed a reply brief. Dkt. 106 (“Def.

Reply.”).

       Under 18 U.S.C. § 3582(c)(1)(A), “upon motion of the defendant after the defendant has

fully exhausted all administrative rights to appeal a failure of the [BOP] to bring a motion on the

defendant’s behalf,” a court may reduce such defendant’s sentence if it finds that “extraordinary

and compelling reasons warrant such a reduction,” and that “such a reduction is consistent with

the applicable policy statements issued by the Sentencing Commission.” 18 U.S.C.

§ 3582(c)(1)(A)(i). The Court must also consider the “factors set forth in section 3553(a) to the

extent that they are applicable.” Id. § 3582(c)(1)(A).

       Martinez moves for reconsideration of his compassionate release motion on the ground

that the Centers for Disease Control (“CDC”) have recently determined that less than “severe”

obesity may nevertheless constitute a high risk factor for COVID-19. MTR Mem. at 1–2. The

Government concedes that “pursuant to the updated guidance from the [CDC],” Martinez’s

obesity now “constitutes an extraordinary and compelling circumstance under 18 U.S.C. §

3582(c).” Gov’t Mem. at 1. But the Government opposes Martinez’s motion on other grounds,

including that “the defendant poses ‘a danger to the safety of any other person or to the

community, as provided in 18 U.S.C. § 3142(g)’” and that his early release is inconsistent with

the sentencing factors under Section 3553(a). Id. at 2.

       The Court acknowledges that the original basis for denying Martinez’s compassionate

release has been overtaken by the updated CDC guidelines. These, as the Government

recognizes, qualify Martinez’s obesity as an extraordinary and compelling circumstance.




                                                 2
         Case 1:13-cr-00699-PAE Document 109 Filed 08/12/20 Page 3 of 5




Nevertheless, the Court does not find that Martinez satisfies the remaining criteria of

§ 3582(c)(1)(A).

        The Government argues that the second factor—danger to the community—disfavors

Martinez’s early release, as Martinez “undoubtedly harmed individuals in his community and the

community more generally” by trafficking more than 11 kilograms of cocaine. Gov’t Mem. at 2.

Martinez stresses that his offense was itself non-violent. See MTR Mem. at 2–3; Def. Reply at 2.

The Court is inclined to agree with the Government on this point, viewing narcotics distribution

on the scale perpetrated by Martinez to itself endanger the community, even though there is no

evidence that violence was used in the service of Martinez’s drug dealing. See Dkt. 68 (“Sent.

Tr.”) at 28, 30.

        Independently, and more importantly, the Court finds that the application of the § 3553(a)

factors today does not favor the reduction in sentence that granting Martinez’s motion for release

would effect.

        To be sure, given the possibility that Martinez might contract COVID-19 in prison, one

§ 3553(a) factor favors release today that did not at the time of sentencing: “the need to provide

the defendant with needed . . . medical care.” 18 U.S.C. § 3553(a). But all other § 3553(a)

factors continue to favor the original sentence imposed. These include “the nature and

circumstances of the offense,” and the need for the sentence “to reflect the seriousness of the

offense, to promote respect for the law, . . . to provide just punishment for the offense[,] . . .

[and] to afford adequate deterrence to criminal conduct.” 18 U.S.C. § 3553(a). The Court

incorporates by reference its detailed assessment of those factors at sentencing. See Sent. Tr.

The Court previously determined, consistent with the application of the Sentencing Guidelines,

that Martinez’s offense required a lengthy sentence to reflect the severity and seriousness of his



                                                   3
         Case 1:13-cr-00699-PAE Document 109 Filed 08/12/20 Page 4 of 5




conduct. Martinez distributed a large volume of cocaine—a deeply addictive drug—and the

evidence adduced at trial suggested that his motivation for doing so was primarily the money and

lavish lifestyle such conduct afforded. Sent. Tr. at 28.1 So did the factors of specific deterrence

and protection of the public, including because this was not Martinez’s first brush with the law;

he has two prior convictions. Id. at 30. Insofar as those convictions did not deter Martinez from

the multi-kilogram cocaine transaction—and the related narcotics conspiracy—for which he was

caught in the act and the sentence for which he is presently serving, the Court was unpersuaded

that he would refrain from returning to criminal conduct. Accordingly, the Court found the 120-

month sentence imposed not only mandatory in light of a statutory mandatory minimum but

necessary in light of the § 3553(a) factors. Id.

       The Court has carefully considered whether a reduction of Martinez’s sentence on the

scale proposed—he has served 60% of the stated sentence—would fairly reflect these factors.

Substantially for the reasons articulated at sentencing, the Court is unpersuaded that a reduced

sentence on such a scale is justified. The Court instead finds that a reduction of Martinez’s

sentence to time served would disserve those factors, viewed holistically. In so finding, the

Court does not rule out that a later motion for early release under § 3582(c), made sufficiently

deeper into Martinez’s sentence and therefore resulting in a lesser reduction of sentence, could

be compatible with § 3553(a). Martinez’s obesity (in light of COVID-19) and the productive



1
  Martinez’s advisory Sentencing Guidelines range was 135 to 168 months, reflecting an offense
level of 32 and a criminal history category of II. Id. at 14. Martinez did not accept responsibility
for his offense but instead contested his guilt at trial. His guideline range accordingly did not
include the U.S.S.G. § 3E1.1 credit. Id. However, in anticipation of the change to the
sentencing Guidelines set to take effect four months after Martinez’s sentencing, on November 1,
2014, which would have reduced his offense level to 30, the Court treated Martinez’s Guidelines
range as 108–135 months’ imprisonment, with an effective lower bound of 120 months due to
the mandatory minimum term attached to Count One. Id. at 14–15.

                                                   4
         Case 1:13-cr-00699-PAE Document 109 Filed 08/12/20 Page 5 of 5




steps he appears to have taken in prison, even if insufficient to justify a grant of compassionate

release today, may well justify a somewhat earlier release than his present sentence

contemplates. The Court’s ruling today therefore is without prejudice to Martinez’s right to

move again under § 3582(c) for compassionate release at a later point.

       Accordingly, finding that the § 3553(a) factors do not support a reduction in sentence, the

Court denies Martinez’s motion to reconsider its June 5, 2020 order denying his request for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i).

       SO ORDERED.

                                                             PaJA.�
                                                      __________________________________
                                                            PAUL A. ENGELMAYER
                                                            United States District Judge
Dated: August 12, 2020
       New York, New York




                                                  5
